DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 recite the limitation " the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this action, claim 4 will be taken to depend on claim 3 and claim 14 will be taken to depend on claim 13.
Claims 5 and 15 recite the limitation "the Siamese-CNN".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
Claims 4, 5, 9, and 14 of this application is patentably indistinct from claim 2, 3, 12, and 20 of Application No. 17/452776 (NOTE: This assumes that claims 4 and 14 of Application No. 17/452487 are supposed to depend on claim 3 and 13 as indicated above). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Regarding claim 4, claim 2 of Application No. 17/452776 teaches the same limitations as highlighted below:

Claim 4 of the present application
Claim 2 of Application No. 17/452776
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein before generating the prediction path based on the first image and the second image, the method further comprises: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The method according to claim 1, 
wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.

The method according to claim [3], 

wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 






















wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 



wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The method according to claim 1, 

wherein before generating the prediction path based on the first image and the second image, the method further comprises: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.


As shown above, claim 4 of the present application is identical to claim 2 of Application 17/452776.

Claim 5 has identical wording as claim 3 of Application 17/452776 and is similarly rejected. 

Regarding claim 9, claim 12 of Application 17/452776 teaches the same limitations as highlighted below:

Claim 9 of the present application
Claim 12 of Application 17/452776
An apparatus for identifying a target, comprising: 
a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to:

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is specifically [1] configured to: 

perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 











































wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises:

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and

 determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The apparatus according to claim 10, wherein the processor is configured to: 

determine, according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image;
wherein the operation of generating the prediction path based on the first image and the second image comprises: 

generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The apparatus according to claim 11, wherein the processor is configured to: 

input the first image, the second image, and a difference in temporal information and a difference in spatial information between the first image and the second image into a Siamese Convolutional Neural Network (Siamese-CNN) to obtain a preliminary sameness probability value of the targets to be determined in the first image and the second image.
An apparatus for identifying a target, comprising: 
a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is further [1] configured to: 

before generating the prediction path based on the first image and the second image [2], determine, according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image; and wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The apparatus according to claim 6, wherein the processor is specifically configured to: 

input the first image, the second image, and a difference in temporal information and a difference in spatial information between the first image and the second image into a Siamese Convolutional Neural Network (Siamese-CNN) to obtain a preliminary sameness probability value of the targets to be determined in the first image and the second image.

The apparatus according to claim 7, wherein the processor is specifically configured to: 

perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.

The apparatus according to claim 8, wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and 

determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.




The difference [1] between claim 9 of the present application and claim 12 of Application 17/452776 is semantic in nature and difference [2] in claim 9 merely specifies that these steps occur before the prediction path generation, which is implied in the language in claim 12 (claim 11) of Application 17/452776 since the path is specified as being generated after the analysis. Therefore, claim 9 has the same scope as claim 12.

Regarding claim 14, claim 20 of Application 17/452776 teaches the same limitations as highlighted below:

Claim 14 of the present application
Claim 20 of Application 17/452776
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein before generating the prediction path based on the first image and the second image, the program instructions being executed by the processor, are further configured to perform the operation of: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; 

wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The non-transitory computer-readable storage medium according to claim 11, 

wherein the operation of performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.

The non-transitory computer-readable storage medium according to claim 11, 

wherein the operation of [1] performing, 
through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and 

determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein the operation of performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; and 
































wherein performing, 
through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and 

determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The non-transitory computer-readable storage medium according to claim 19, 

wherein before generating the prediction path based on the first image and the second image, the program instructions, when being executed by the processor, are further configured to perform the operation of: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.


The only difference [1] is semantic. Therefore, the scope of claim 14 of the present application is identical to the scope of claim 20 of Application No. 17/452776.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,200,682. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Claim 1 of the present application
Claim 2 of U.S. Patent No. 11,200,682
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 















wherein before generating the prediction path based on the first image and the second image, the method further comprises: 
determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; 

wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein the generating the prediction path based on the first image and the second image comprises: 

generating, through a probability model, the prediction path of the targets to be determined according to feature information, temporal information and spatial information of the first image, and feature information, temporal information and spatial information of the second image.

The method according to claim 1, 
wherein before generating the prediction path based on the first image and the second image, the method further comprises: 
determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to the temporal information, the spatial information, and the image feature information of the first image and the temporal information, the spatial information, and the image feature information of the second image; 

wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.


As shown above, claim 1 of the present application is anticipated by claim 2 of U.S. Patent No. 11,200,682.

Claim 2 is identical to claim 3 of U.S. Patent No. 11,200,682 and is similarly anticipated.

Regarding claim 6, claim 11 of U.S. Patent No. 11,200,682 teaches the same limitations as highlighted below:

Claim 6 of the present application
Claim 11 of U.S. Patent No. 11,200,682
An apparatus for identifying a target, comprising: 

a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to:

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and perform validity determination on the prediction path and determine, according to a determination result, 

whether the targets to be determined in the first image and the second image are the same target to be determined, 












wherein the processor is further configured to:
before generating the prediction path based on the first image and the second image, [1]
determine, according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image; and wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.
An apparatus for identifying a target, comprising: 

a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and perform validity determination on the prediction path and determine, according to a determination result, 

whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein the processor is further configured to: generate, through a probability model, the prediction path of the targets to be determined according to feature information, temporal information and spatial information of the first image, and feature information, temporal information and spatial information of the second image.

The apparatus according to claim 10, wherein the processor is configured to: 




determine, according to the temporal information, the spatial information, and the image feature information of the first image and the temporal information, the spatial information, and the image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image; wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.


The difference [1] in claim 6 merely specifies that these steps occur before the prediction path generation, which is implied in the language in claim 11 of U.S. Patent No. 11,200,682 since the path is specified as being generated after the analysis. Therefore, claim 6 is anticipated by claim 11.

Claim 7 is identical to claim 12 of U.S. Patent No. 11,200,682 and is similarly anticipated.

Regarding claim 11, claim 19 of U.S. Patent No. 11,200,682 teaches the same limitations as highlighted below:

Claim 11 of the present application
Claim 19 of U.S. Patent No. 11,200,682
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of:

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined,
















wherein before generating the prediction path based on the first image and the second image, the program instructions being executed by the processor, are further configured to perform the operation of [1] 

determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined,

 wherein the generating the prediction path based on the first image and the second image comprises: generating, through a probability model, the prediction path of the targets to be determined according to feature information, temporal information and spatial information of the first image, and feature information, temporal information and spatial information of the second image.

The non-transitory computer-readable storage medium of claim 18, 

wherein before generating the prediction path based on the first image and the second image, the operations further comprise: 



determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to the temporal information, the spatial information, and the image feature information of the first image and the temporal information, the spatial information, and the image feature information of the second image; wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.


The only difference [1] is semantic in nature. Therefore, claim 11 of the present application is anticipated by claim 18 of U.S. Patent No. 11,200,682.

Claim 12 is identical to claim 20 of U.S. Patent No. 11,200,682 and is similarly anticipated.

Furthermore, since claims 1, 2, 11, and 12 are corresponding method and computer readable medium claims corresponding to the apparatus of claims 6 and 7, apparatus claims 11 and 12 of U.S. Patent No. 11,200,682 further anticipate claims 1, 2, 11, and 12. In addition, claims 1 and 2 are similarly anticipated by computer readable medium claims 19 and 20 of U.S. Patent No. 11,200,682. 

Claims 1, 2, 6, 7, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/452776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, claim 2 of Application No. 17/452776 teaches the same limitations as highlighted below:

Claim 1 of the present application 
Claim 2 of Application No. 17/452776
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined,

















































wherein before generating the prediction path based on the first image and the second image, the method further comprises: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; 

wherein generating the prediction path based on the first image and the second image comprises: 

generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The method according to claim 1, 

wherein before generating the prediction path based on the first image and the second image, the method further comprises: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; 

wherein generating the prediction path based on the first image and the second image comprises: 
generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.


As shown above, claim 1 is anticipated by claim 2 of Application No. 17/452776.

Claim 2 of the present application is identical to claim 3 of Application No. 17/452776 and is similarly anticipated.

Regarding claim 6, claim 11 of Application No. 17/452776 teaches the same limitations as highlighted below:

Claim 6 of the present application 
Claim 11 of Application No. 17/452776
An apparatus for identifying a target, comprising: 
a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 









































wherein the processor is further configured to: before generating the prediction path based on the first image and the second image,[1] 


determine, according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image; and 

wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.
An apparatus for identifying a target, comprising: 
a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein the processor is specifically configured to: perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The apparatus according to claim 10, wherein the processor is configured to: 



determine, according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image; 

wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.


The only difference [1] is claim 6 merely specifies that these steps occur before the prediction path generation, which is implied in the language in of claim 11 of Application No. 17/452776. since the path is specified as being generated after the analysis. Therefore, claim 6 is anticipated by claim 11. 

Claim 7 is identical to claim 12 and is similarly anticipated. 

Regarding claim 11, claim 20 of Application No. 17/452776 teaches the same limitations as highlighted below:

Claim 11 of the present application 
Claim 20 of Application No. 17/452776
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined;

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

















































wherein before generating the prediction path based on the first image and the second image, the program instructions being executed by the processor, are further configured to perform the operation of: 

determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; 
wherein the operation of [1] generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of:

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein the operation of performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; and wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The non-transitory computer-readable storage medium according to claim 19, wherein before generating the prediction path based on the first image and the second image, the program instructions, when being executed by the processor, are further configured to perform the operation of: 

determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; 
wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.


The difference [1] between claim 11 of the present application and claim 20 of Application 17/453776 is semantic in nature. Therefore, claim 11 is anticipated by claim 20 of Application 17/453776.

Furthermore, since claims 1, 2, and 11 are corresponding method and computer readable medium claims corresponding to the apparatus of claims 6 and 7, apparatus  claims 11 and 12 further anticipate claims 1, 2, and 11.  In addition, claim 1 is similarly anticipated by computer readable medium claim 20 Application 17/453776. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637